Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welsh in view of Fu in view of Moloney (US 2017/0355902) in view of Imberty (U 2014/0147938).
Welch (US 2012/0202047) teaches providing multiple graphene layers wherein the graphene can be functionalized to provide a charge (See figures and [0005, 0013, 0022] and claims).  
Regarding claims 8 and 9, Welch teaches nanoparticles can be attached or provided including metal (See claims and figures and claims). 
Welch does not teach all of the process steps or the exact functionalization.
Fu (US High Mobility graphene ion-sensitive field effect transistor by non-covalent functionalization) 
Fu teaches non covalent functionalization of graphene prevents destruction of the structure and mobility of the graphene (second column first page 12104). 


It would have been obvious to one of ordinary skill I the art at the time of filing to provide non covalent functionalization of graphene prevents destruction of the structure and mobility of the graphene (second column first page 12104); it would also be obvious to provide 1-hydroxylphenol can provide better adhesion to a graphene for non-covalent functionalization, as taught by Fu (second column 12105). 
Fu teaches a Methanol or alcohol solvent that would render obvious the claimed solvents. 
Independent claim 6 does not require nanoparticle deposition only that it is “enabled”. The art is considered to provide “enabled” structure substantial identical to the claimed structure.  
Welsh and Fu may not teach the claimed functionalization.
Moloney (US 2017/0355902) teaches forming a graphene 4-aminomethyl pyridine bond. One of ordinary skill would expect that to be a non-covalent bond as claimed given identical structure and composition (see [0049]).  
All the process steps may not be taught by the above references. 
Imberty (U 2014/0147938) teaches forming a non covalent bond with a graphene based sensor by incubating washing and drying the material in solution [0170].
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the processing techniques taught by Imberly including incubating washing and 
Regarding claims to incubation times, the art necessarily provides an incubation time when incubating and it would have been obvious to one of ordinary skill to provide the claimed incubation times through routine experimentation dependent upon the desired adhesion to the graphene absent a showing of unexpected results.  
Fu and the other art teaches that a variety of aromatic molecules can be bonded to the graphene for modifying the surface of graphene in a sensor applications and specifically teaches pyridine derivatives and therefore one of ordinary skill would expect similar success when bonding other aromatic molecules including those claimed absent a showing of unexpected results. 
 

Claims 2-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Moloney (US 2017/0355902) in view of Imberty (U 2014/0147938), as above, further in view of Mangadlao (US 2017/0369322). 
The above previously cited art may not teach a nanoparticle. 
Mangadlao (US 2017/0369322) teaches forming a nanoparticle layer on a graphene layer for electrical sensor applications (See figures, claims, and [0004]). The nanoparticles are activated by UV activation (See [0012, 0055]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide nanoparticles because they are useful for electrical and/or sensor applications and to provide UV activation to deposit the nanoparticle precursors.  


Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welsh in view of Lock in view of Moloney (US 2017/0355902) in view of Imberty (U 2014/0147938), as above, further in view of Mangadlao (US 2017/0369322).
 Lock (2012/0244358) teaches covalently bonding graphene to a TFPA-NH2 molecule and functionalizing and bonding the graphene to a transfer and bonded to a second material or substrate (See [0024]).  The solvent is methanol (See [0023]). 
Welsh can comprise multiple layers of graphene and therefor is considered to meet or otherwise render obvious claim 13. 
Lock teaches attaching a layer material comprising phosphorous groups to the functionalized graphene (see claims) that would encompass and therefore render obvious a phosphorene attachment or material. 
Moloney (US 2017/0355902) teaches forming a graphene 4-aminomethyl pyridine bond. One of ordinary skill would expect that to be a non-covalent bond as claimed given identical structure and composition (see [0049]).  
All the process steps may not be taught by the above references. 
Imberty (U 2014/0147938) teaches forming a non covalent bond with a graphene based sensor by incubating washing and drying the material in solution [0170].
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the processing techniques taught by Imberly including incubating washing and drying graphene known in the art for forming functionalized and covalently bonded graphene. 

Fu and the other art teaches that a variety of aromatic molecules can be bonded to the graphene for modifying the surface of graphene in a sensor applications and specifically teaches pyridine derivatives and therefore one of ordinary would expect similar success when bonding other aromatic molecules including those claimed absent a showing of unexpected results. 
Regarding claim 16, it would have been obvious to one of ordinary skill to provide the same incubation and washing or rinsing and drying process used to form the functionalization to the deposition of nanoparticles to further attach or form a layer on the graphene.  
The above previously cited art may not teach a nanoparticle. 
Mangadlao (US 2017/0369322) teaches forming a nanoparticle layer on a graphene layer for electrical sensor applications (See figures, claims, and [0004]). The nanoparticles are activated by UV activation (See [0012, 0055]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide nanoparticles because they are useful for electrical and/or sensor applications and to provide UV activation to deposit the nanoparticle precursors.  



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welsh in view of Fu in view of Moloney (US 2017/0355902) in view of Imberty (U 2014/0147938), further in view of Ozyyilmaz et al (US 2014/0193626).
The previously cited refercnes do not teach a Boron Nitride layer.
Regarding claim 7, Ozyyilmaz et al (US 2014/0193626) teaches forming a conductor that can comprised a graphene layer that can be functionalized and that graphene layer can be covered with a Boron Nitride insulating layer (see figures and [0054] and claims ; particularly claim 4).  
It would have been obvious to one of ordinary skill in the art at the relevant time of the filing invention to provide a boron nitride layer in an electrical application wherein an insulating layer is desired as above.   


Response to Arguments
Applicant’s arguments with respect to claim(s) 2-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.